Title: From George Washington to Elias Boudinot, 16 March 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Sir
                            Head Quarters 16th March 1783
                        
                        I have the Honor to inform your Excellency, for the satisfaction of Congress, that the Meeting of the
                            Officers, which was mentioned in my last, has been held Yesterday: and that it has terminated in a manner, which I had
                            reason to expect, from a knowledge of that good Sense & steady Patriotism of the Gentlemen of the Army, which, on
                            frequent Occasions, I have discovered.
                        The Report of the Meeting, with the other papers, which will be necessary to accompany it, I shall do myself
                            the Honor to transmit to Congress, as soon as they can possibly be prepared. With the highest Respect I have the Honor to
                            be Your Excellency’s Most Obedt & most humble Servt
                        
                            Go: Washington
                        
                    